*220OPINION OF THE COURT
Per Curiam.
Vincent V. Savoca has submitted an affidavit dated August 23, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Savoca acknowledges in his affidavit that he has been served with a notice of petition and petition containing two charges of professional misconduct against him, including allegations that he violated Judiciary Law § 468-a and 22 NYCRR part 118 by failing to register as an attorney with the New York State Office of Court Administration, and engaged in impermissible conflicts of interest to the detriment, prejudice, and damage of his clients.
Mr. Savoca indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits of the disciplinary charges pending against him.
Chief Counsel for the Grievance Committee recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Vincent V. Savoca as a member of the Bar is accepted and directed to be filed. Accordingly, Vincent V. Savoca is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Joy, JJ., concur.
Ordered that the resignation of Vincent V. Savoca is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent V. Savoca is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Vincent V. Savoca shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent V. Savoca is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *221as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.